Citation Nr: 1705960	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-24 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from October 1966 to October 1970, including service in Vietnam.
This appeal to the Board of Veterans' Appeals (Board) arises from a March 2011 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDING OF FACT

A left knee disability was not shown within one year after discharge from service, and the competent and probative evidence does not establish that the Veteran's current left knee disability is due to his period of service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112,1113, 5103, 5107, (West 2014); 38 C.F.R. §§ 3.159(b), 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  These notice requirements were met in the May 2010 VCAA Notice letter issued to the Veteran which detailed the information needed to substantiate the Veteran's service connection claim.

Under 38 U.S.C.A. § 5103a, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The VA has fulfilled its duty obtain all government records and assist the Veteran in identifying and obtaining all relevant records to support this claim.  The RO associated the VA treatment records, service treatment records, private medical records and VA examination reports with the claims file.  Furthermore, the Veteran has submitted records that would help substantiate his claim which have been added to the claims file.  The Board notes that the Veteran described private medical records from in-service treatment while in Vietnam on his VA Form 9.  However, this evidence is duplicative of the evidence that is already in the claims file.  Therefore, further remand to attempt to obtain these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In fulfilling the duty to assist, a VA examination was afforded the Veteran in connection with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). (holding that once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The May 2012 VA examination met such requirements.





II.  SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may also be granted for certain chronic disabilities, including degenerative arthritis, if such are shown to have been manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.309(b) (2016).  The option of establishing service connection through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372. 

The record of evidence shows the Veteran has a current left knee disability described as posttraumatic degenerative arthritis resulting in left knee total arthroplasty.  Medical records indicate the diagnosis occurred in 2002, and continued to present.  The Veteran was afforded a VA examination in May 2012.  The examination confirms that there is evidence that the Veteran suffers from a degenerative arthritis of the left knee which has resulted in knee replacement surgery in 2006, 2008, and 2010.  Thus, the first element of service connection has been met.

The Veteran contends that a left knee injury occurred in an in service incident in 1970 when he had fallen during an attempt to help another service member.  An April 1970 incident report in the evidence of record confirms such an incident occurred.  The report includes a description of abrasions in various areas, including the Veteran's left knee.  The lay statements of the Veteran and the medical record are sufficient to establish an in-service incident occurred.  Therefore, the second element of service connection has been met.

Turning to the third element of whether a nexus or link exists between the current shown disability and service, the Board finds that the evidence of record does not show a nexus between the current disability and the in-service injury.  In making this determination, the Board considered the evidence of record, including the Veteran's lay statements, in-service records, post-service records and VA examination. 

The Board notes that the Veteran submitted an October 2011 letter from his private orthopedic specialist.  The doctor stated that he considered the Veteran's lay statements regarding his knee pain between the time of the April 1970 incident and the time of diagnosis as well as the Veteran's medical records.  The doctor describes treating the Veteran for his knee for five years.  He noted that he "would relate" the posttraumatic degenerative arthritis to the Veteran's 1970 injury.  The Board finds that this medical record does not provide adequate rationale for the conclusion drawn by the doctor.  If the examiner does not provide a rationale for the opinion, that weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Thus, the Board assigns little probative weight to the October 2011 private medical opinion.

The Veteran was provided a May 2012 VA examination which presents a conflicting opinion from that of the October 2011 private medical opinion.  The examiner performed a physical examination as well as considered the statements of the Veteran and the medical record, including the October 2011 letter.  The VA examiner notes that medical documentation did not support that the Veteran had incurred a significant knee injury in-service.  He states that the recorded assessment of the Veteran's injury to the left knee following the April 1970 incident was abrasions above the left knee.  The examiner then notes that the military service treatment records are void of any further complaints of a left knee condition.  The examiner goes on to note that the 1st documentation of a left knee condition post military service was 30 years after the military incident.  Regarding the October 2011 private medical opinion, the examiner acknowledged the private physician's finding that the Veteran had posttraumatic degenerative arthritis of his left knee.  However, the examiner explains that the file is void of any medical records of ongoing chronic left knee disability since the Veteran's military career ended in 1970.  Moreover, the examiner states that the Veteran has other degenerative joint processes in other areas of his body, which are not service related.  The examiner concludes that it is less likely than not that the left knee disability claimed was incurred in or caused by the claimed in-service injury, event, or illness. 

The Board finds the May 2012 VA medical opinion to be of high probative value.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill analyzing data, and his medical conclusion.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The examiner is a VA medical officer who possesses the necessary education, training, and expertise to provide the requested opinion.  The examiner provided personal examination of the Veteran.  Moreover, the examiner provided a medical conclusion and the bases on which his medical opinion was founded.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits).  

The Veteran provided lay statements which the Board has also considered.  In his notice of disagreement, the Veteran states he has had knee issues since his April 1970 in-service injury.  Through his VA Form 9, the Veteran also contends that, though he complained about his knee at the time of the incident, the doctors in the emergency room were more focused on another injured airman.  The Veteran further notes that, even though he had surgery on his knee post military service, he believes his knee disability is caused by his in-service injury.

The Board acknowledges the Veteran's assertions that his current left knee disability is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, determining the etiology of degenerative arthritis of the left knee falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether the Veteran's currently diagnosed left knee disability is related to his in-service complaints requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his left knee disability is related to his military service.

The Board notes that the Veteran's left knee degenerative arthritis is considered to be a disease for which presumptive service connection could potentially be warranted under 38 C.F.R. § 3.309(a).  However, the competent evidence of record does not show that his arthritis manifested to a compensable degree within one year after discharge from service.  Indeed, the competent evidence of record indicates that the Veteran was first diagnosed with degenerative arthritis of the left knee in February 2002, which is approximately 32 years after the Veteran's period of service.  The Board acknowledges the Veteran's contention that he has experienced knee pain since discharge from service.  However, the Veteran is not competent to say that he had a diagnosis of degenerative left knee arthritis within one year after discharge from service.  Jandreau v. Nicholson, at 1376-77.  Therefore, service connection for arthritis on a presumptive basis under 38 C.F.R. § 3.309(a) is not warranted. 

The Board also notes that since the Veteran's arthritis of the left knee is a condition explicitly recognized as chronic under 38 C.F.R. §  3.309(a), service connection based on a continuity of symptomatology can potentially be warranted under 38 C.F.R. § 3.303(b) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran is competent to attest to the fact that he has experienced pain in the left knee continuously since discharge from service, and in this regard, the Board finds him to be credible.  However, as noted above, the Veteran is not competent to say that he continuously experienced degenerative arthritis of the left knee since discharge from service, nor is he competent to make a determination that the knee pain he experienced continuously since service was related to his current degenerative arthritis of the left knee.  See Jandreau v. Nicholson, 492 F.3d 1372 at 1376-77.  The objective evidence of record does not show that the Veteran has continuously had degenerative arthritis of the left knee since discharge from service, as he was not diagnosed with degenerative arthritis of the left knee until February 2002, approximately 32 years after his period of service.  Therefore, the Board finds that service connection for a left knee degenerative arthritis disability based on a theory of continuity of symptomatology is not warranted.

In weighing the complete evidence of record, the Board finds that the competent and probative evidence of record does not establish a nexus between the current disability and the in-service incident.  Therefore, all the elements for service connection have not been met.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for left knee disability is denied.


____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


